Citation Nr: 1219194	
Decision Date: 05/31/12    Archive Date: 06/07/12	

DOCKET NO.  05-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a left clavicle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had periods of active service from September 1968 to May 1970 and from January 1971 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Manchester, New Hampshire.  

In June 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceedings is of record and has been reviewed.

The issue was previously before the Board in January 2011 at which time it was remanded in pertinent part for further development.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.

The Board notes that a review of the record reveals that service connection is currently in effect for status postoperative cataract of the left eye, rated as 30 percent disabling; post-traumatic stress disorder, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertensive cerebral aneurysm, to include headaches, dizziness, and insomnia, rated as 10 percent disabling; loss of sensation above the right ear as residual of the hypertensive cerebral aneurysm, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensably disabling; and erectile dysfunction, rated as noncompensably disabling.  With consideration of the bilateral factor, a combined rating of 80 percent has been in effect since 2007.  The Veteran is also in receipt of a total rating based on unemployability due to severity of his service-connected disabilities from June 13, 2007.  He is also entitled to special monthly compensation under 38 U.S.C. § 1114(k) on account of loss of use of a creative organ from August 3, 2006.  


FINDING OF FACT

The Veteran's left clavicle disability is more likely than not attributable to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a left clavicle disability are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefines VA's duties to notify and assist veterans in the development of claims.  VA regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds there has been compliance with the requirements of the VCAA throughout the course of the appeal.  Additionally, the Board notes that VA has obtained the Veteran's service treatment records and all identified post service VA treatment records.  VA also afforded the Veteran an examination of the joints in March 2011.  The Veteran had the opportunity to provide testimony on his behalf before the undersigned at a video conference hearing in October 2010.  A transcript of the hearing proceedings is of record and has been reviewed.  In view of the foregoing, the Board finds VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for a left clavicle disability is thus ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Moreover, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence and determinations as to inception.  38 C.F.R. § 3.304(b)(1).

In order to rebut the presumption of soundness, the Government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 394-395 (2009).  

In claims for VA benefits, VA will consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Factual Background and Analysis

Private medical evidence of record includes the report of an X-ray study done at a private facility in January 1967.  The study of the left clavicle showed an oblique fracture of the midshaft of the left clavicle.  The distal fragment was displaced beneath the medial fragment with a small amount of overlapping present.  The fracture was comminuted with a separate "butterfly" type fragment present at the inferior aspect of the proximal fracture fragment.  No fracture or dislocation elsewhere in the region of the left shoulder could be demonstrated.

A review of the service treatment records reflects that on preinduction examination in July 1968, notation was made that the Veteran had fractured his left clavicle one year earlier.  He was still complaining of numbness and occasional pain at the fracture site.  Examination revealed a 4 1/2-inch scar on the left shoulder.  No impairment was identified.  In a report of medical history in conjunction with separation examination in May 1970, the Veteran noted that he had had a broken shoulder bone.  Again, clinical evaluation was normal.

In his report of examination in January 1971 for entrance onto a second period of active service, notation was made the Veteran had had a fracture involving the left clavicle, but there were no current residuals.  Clinical evaluation contained a notation of a scar of the left shoulder area.

In late May 1973, the Veteran was seen in an orthopedic clinic for consideration of correction of a defective clavicle on the left.  When he was seen in the orthopedic clinic on June 1, 1973, notation was made that there was nonunion of the left clavicle.  Examination showed mild motion in the clavicle over the nonunion area.  

The Veteran was again seen in the orthopedic clinic in September 1974, reporting a history of a fractured clavicle in 1967.  It was noted he was left-handed.  He complained of aching in the left neck area, and numbness over the shoulder at the deltoid area and slight weakness of the left arm.  

When he was seen in an orthopedic clinic in October 1974, notation was made of a past history of a fractured clavicle and open reduction.  Complaints were of persistent soreness and some numbness of the left upper extremity.  There were no circulatory problems involving the left upper extremity.  X-ray studies showed nonunion, described as marked in degree, with deformity of the left clavicle.  The examiner noted that considering the poor success rate of operative repair, he would be hesitant to do surgical procedure.  If the pain was not tolerated, resection was described as likely.  The Veteran was to return in six weeks.

In November 1974, the Veteran was seen for evaluation of pain involving the left clavicle area.  He stated he took Valium the previous evening, but could not wake up in the morning.  He was given Darvon and Robaxin and was to return in several weeks.  

The Veteran was seen in a health clinic in March 1975.  He was requesting a profile for physical training.  Notation was made that he was to be placed on profile status "as before."  He was to return as necessary.

In March 1976, the Veteran was placed on profile status for limited duty because of a broken collarbone.  This was to last 30 days.  

A notation was made in April or May 1976 that the veteran had previously been evaluated for nonunion of the left clavicle and needed a reevaluation.

In July 1976 the Veteran was again seen for complaints of pain in the left shoulder and the shoulder blades.  The pain began at the back of the neck and radiated down the left arm and down the back.  A history of a fractured clavicle eight years earlier was noted.  The Veteran was taking Valium on an as needed basis, but he stated it was not helping him at the present time.  On examination by a physician's assistant, the clavicle was described as stable.  There was no palpable spasm.  X-ray studies showed what appeared to be nonunion.  A radiologist noted in August 1976 that films of the left clavicle were not dated but were assumed to be from July 1976.  Reportedly, they showed no appreciable change from a study in March 1975.  There was no suggestion of bony union at the fracture site.  The examiner stated there was a pseudarthrosis.  No other abnormalities were identified.

In his report of medical history compiled in conjunction with annual examination in August 1980, it was reported the Veteran had a deformity in the left clavicle area following a fractured clavicle in the late 1960's.  Clinical examination at that time showed "post fx deformity" of the left clavicle.

The post service medical evidence includes an August 2005 statement from a VA physician's assistant who stated the Veteran had a bone graft to the left clavicle to aid it in healing in 1968 and then entered the service later that year.  He opined that if the "clavicle had remained broken he [the Veteran] would not have been able to endure the PT required in basic training.  He is left-handed as well and his day-to-day tasks would have caused a lot of pain if his clavicle had remained fractured."

The Veteran was accorded a joints examination by VA in March 2011.  The claims file was reviewed by the examiner in conjunction with the examination.  The Veteran stated that as per his surgeon, 4 to 5 months after the injury in late 1967, he was released to unlimited activity as it was believed that the fracture had satisfactorily healed.  The fracture had been sustained in an automobile accident.  The Veteran then entered the military in the fall of 1968.  He stated that he went through basic training without any pain or limitations or other symptoms involving the left clavicle or shoulder area.  He stated he had no symptoms whatsoever involving the left clavicle or shoulder during his first period of enlistment.  He indicated that it was when he was helping someone move a very heavy object in late 1973 during his second period of enlistment that the clavicle on the left "spontaneously snapped."  There was no blunt force trauma to the clavicle.  This occurred in the process of lifting the heavy object.  The clavicle was found to be refractured.  

He stated that the treating and evaluating physicians at the time told him that it was not feasible to operate as he was going overseas to Europe and then to Vietnam.  He had no specific treatment over the clavicle fracture at that time.  He stated he then had difficulty during certain calisthenic exercises and performing physical training exercises and was placed on profile status.  He was able, however, to perform his service duties.  He claimed he had had persistent problems with the left clavicle and shoulder ever since the injury in 1973.  He had worked subsequent to military service as a truck driver, but was able to manage the job without difficulty.  He had not had any additional surgery involving the left clavicle or shoulder or any specific treatment.  

The Veteran further stated that he had X-ray studies done several years earlier and these showed nonunion of the fracture.  There was no history of dislocation and he did not report significant pain in the rotator cuff bursa area or glenohumeral area of the shoulder.  

Following examination he was given a diagnosis of residuals of left clavicle fracture with malunion, continued pain and resultant motion restriction of the shoulder.  The examiner stated that he was asked to opine whether the Veteran had a current left shoulder disability and its relationship to preservice injury and inservice injury.  The examiner believed the current left shoulder disability was "most likely caused by or a result of his inservice injury to the left clavicle in 1973."  He stated that the current residuals of the fracture were less likely than not a result of or caused by the preservice left shoulder disorder and injury.  The examiner noted that his review reflected the clavicle fracture was surgically corrected and healed without any restriction of activity.  The Veteran was able to perform all expected activities without any limitation or restriction and without any symptoms up until the time of his inservice injury in 1973.  Subsequent to that injury the Veteran had had continuous symptoms and limitations as noted above.  The normal course of events with the initial injury would be full feeling and indeed, he noted, the Veteran did not have any symptoms referable to the left clavicle or shoulder subsequent to the preservice injury until the time of the inservice injury.  

The examiner opined that "it is possible that there could have been some weakening of the clavicle as a result of the initial preservice injury, which put him at risk for repeat fracture and subsequent permanent worsening in severity as a result of the inservice injury.  I cannot resolve this component of the requested opinion without resorting to pure speculation in the absence of any medical evidence between the time of his initial injury and the second inservice injury."  However, the examiner stated that in light of the evidence before him and the current examination, he was "comfortable stating that all of the current symptoms and findings involving his left clavicle and shoulder are a direct result of his in-service injury of 1973." He stated that evidence considered by him in formulating his opinion included the medical records on file and the claims folder, the Veteran's statements, the results of current examination, and current X-ray studies.  

The record in this case establishes that the Veteran was "examined, accepted, and enrolled for service," and the examination showed no defects, infirmities, or disorders.  Accordingly, the presumption of sound condition attaches with respect to the Veteran's left shoulder status.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In light of this finding, the burden of proof is on VA to rebut the presumption of soundness.  The United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that in order to rebut the presumption of soundness, the Government must show by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

This burden is a formidable one, requiring that the preexistence of a condition and the no aggravation result be "undebatable."  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In determining whether there was clear and unmistakable evidence that the disorder preexisted service, the Board must conduct an impartial and thorough review of all the evidence of record.  See Crowe, 7 Vet. App. 245.  See also Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, after review of the entire record, the Board finds that the presumption of soundness has not been rebutted with respect to the Veteran's left clavicle disability.  A review of the service treatment records reflects the military did not determine that there was no aggravation of any preexisting left clavicle disability.  The VA examiner in 2011 determined he could not attribute the Veteran's left clavicle abnormalities to natural progress.  The Board finds the Veteran credible in stating that he injured the left clavicle during his second period of service.  The VA examiner in March 2011 had access to the entire claims file and stated that in light of his review of the claims file and current examination, he was "comfortable" stating that all the Veteran's current symptoms and findings involving the left clavicle and shoulder were a direct result of the reported inservice injury in 1973.  

The Board sees no reason to dispute the physician, particularly in view of his statement that he reviewed the entire claims file and the fact that there is no contrary opinion of record.  Therefore, the Board concludes that service connection for a left clavicle disability is warranted.


ORDER

Entitlement to service connection for a disability involving the left clavicle is granted.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


